—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Fishkill Correctional Facility, dated December 8, 1997, which confirmed a determination of a Hearing Officer dated December 5, 1997, made after a Tier II disciplinary hearing, finding that the petitioner violated institutional rules and imposing a penalty.
Adjudged that the petition is dismissed as academic, without costs or disbursements.
The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been expunged from the petitioner’s institutional records. Inasmuch as the petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as academic (see, Matter of Palmer v Goord, 248 AD2d 771; Matter of Free v Coombe, 234 AD2d 996). Joy, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.